[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
"Summary judgment shall be rendered forthwith if the pleadings, affidavits and any other proof submitted show that CT Page 5157 there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law."Maffucci v. Royal Park Limited Partnership, 243 Conn. 552, 554, A.2d (1998).
In the present case, in support of his motion for summary judgment, the defendant attaches segments of the plaintiff's deposition testimony and a photocopy of his own unsworn affidavit.
"Only evidence that would be admissible at trial may be used to support or oppose a motion for summary judgment." Home Ins.Co. v. Aetna Life  Casualty Co., 235 Conn. 185, 202-03,663 A.2d 1001 (1995), citing Practice Book § 381. "[D]eposition testimony is . . . sufficient to support entry of summary judgment in the absence of contradictory competent affidavits that establish a genuine issue as to a material fact." Collum v.Chapin, 40 Conn. App. 449, 454 n. 2, 671 A.2d 1329 (1996). However, unsworn documents cannot be admitted in support of a motion for summary judgment. See Fogarty v. Rashaw,193 Conn. 442, 444, 476 A.2d 582 (1984) ("The defendants also submitted several other documents as exhibits with their motion, none of which would qualify as an affidavit because of the absence of an oath.") "It is especially appropriate to hold an affidavit submitted by a moving party to a stringent standard." EvansProducts Co. v. Clinton Building Supply, Inc., 174 Conn. 512,516, 391 A.2d 157 (1978).1
The court is unable to consider this motion for summary judgment without a proper affidavit in support of the motion. SeeHeyman Associates No. 1 v. Insurance Co. of Pennsylvania,231 Conn. 756, 796, 653 A.2d 122 (1995) ("As the party moving for summary judgment, the plaintiff is required to support its motion with supporting documentation, including affidavits."). Therefore, the motion is denied without prejudice to refile with a proper affidavit.
So Ordered
D'ANDREA, J.